Title: From Benjamin Franklin to William Franklin, 9 November 1765
From: Franklin, Benjamin
To: Franklin, William


Extract of a Letter from B.F. to W.F.
London, Novr. 9, 1765
Mr. Cooper, Secretary of the Treasury, is our old Acquaintance, and expresses a hearty Friendship for us both. Enclosed I send you his Billet proposing to make me acquainted with Lord Rockingham. I dine with his Lordship To-morrow.
I had a long Audience on Wednesday with Lord Dartmouth. He was highly recommended to me by Lords Grantham and Bessborough, as a young Man of excellent Understanding and the most amiable Dispositions. They seem’d extremely intent on bringing us together. I had been to pay my Respects to his Lordship on his Appointment to preside at the Board of Trade; but during the Summer he has been much out of Town, so that I had not till now the Opportunity of conversing with him. I found him all they said of him. He even exceeded the Expectations they had raised in me. If he continues in that Department, I foresee much Happiness from it to American Affairs. He enquired kindly after you, and spoke of you handsomely.
I gave it him as my Opinion, that the general Execution of the Stamp Act would be impracticable without occasioning more Mischief than it was worth, by totally alienating the Affections of the Americans from this Country, and thereby lessening its Commerce. I therefore wish’d that Advantage might be taken of the Address expected over (if express’d, as I hop’d it would be, in humble and dutiful Terms) to suspend the Execution of the Act for a Term of Years, till the Colonies should be more clear of Debt, and better able to bear it, and then drop it on some other decent Pretence, without ever bringing the Question of Right to a Decision. And I strongly recommended either a thorough Union with America, or that Government here would proceed in the old Method of Requisition, by which I was confident more would be obtained in the Way of voluntary Grant, than could probably be got by compulsory Taxes laid by Parliament. That particular Colonies might at Times be backward, but at other Times, when in better Temper, they would make up for that Backwardness, so that on the whole it would be nearly equal. That to send Armies and Fleets to enforce the Act, would not, in my Opinion, answer any good End; That the Inhabitants would probably take every Method to encourage the Soldiers to desert, to which the high Price of Labour would contribute, and the Chance of being never apprehended in so extensive a Country, where the Want of Hands, as well as the Desire of wasting the Strength of an Army come to oppress, would encline every one to conceal Deserters, so that the Officers would probably soon be left alone. That Fleets might indeed easily obstruct their Trade, but withal must ruin great Part of the Trade of Britain; as the Properties of American and British or London Merchants were mix’d in the same Vessels, and no Remittances could be receiv’d here; besides the Danger, by mutual Violences, Excesses and Severities, of creating a deep-rooted Aversion between the two Countries, and laying the Foundation of a future total Separation. I added, that notwithstanding the present Discontents, there still remain’d so much Respect in America for this Country, that Wisdom would do more towards reducing Things to order, than all our Force; And that, if the Address expected from the Congress of the Colonies should be unhappily such as could not be made the Foundation of a Suspension of the Act, in that Case three or four wise and good Men, Personages of some Rank and Dignity, should be sent over to America, with a Royal Commission to enquire into Grievances, hear Complaints, learn the true State of Affairs, giving Expectations of Redress where they found the People really aggriev’d, and endeavouring to convince and reclaim them by Reason, where they found them in the Wrong. That such an Instance of the Considerateness, Moderation and Justice of this Country towards its remote Subjects would contribute more towards securing and perpetuating the Dominion, than all its Force, and be much cheaper. A great deal more I said on our American Affairs; too much to write. His Lordship heard all with great Attention and Patience. As to the Address expected from the Congress, he doubted some Difficulty would arise about receiving it, as it was an irregular Meeting, unauthoriz’d by any American Constitution. I said, I hoped Government here would not be too nice on that Head; That the Mode was indeed new, but to the People there it seem’d necessary, their separate Petitions last Year being rejected. And to refuse hearing Complaints and Redressing Grievances, from Punctilios about Form, had always an ill Effect, and gave great Handle to those turbulent factious Spirits who are ever ready to blow the Coals of Dissension. He thank’d me politely for the Visit, and desired to see me often.
It is true that Inconveniences may arise to Government here by a Repeal of the Act, as it will be deem’d a tacit giving up the Sovereignty of Parliament: And yet I think the Inconveniences of persisting much greater, as I have said above. The present Ministry are truely perplex’d how to act on the Occasion: as, if they relax, their Predecessors will reproach them with giving up the Honour, Dignity, and Power of this Nation. And yet even they, I am told, think they have carry’d Things too far; So that if it were indeed true that I had plann’d the Act (as you say it is reported with you) I believe we should soon hear some of them exculpating themselves by saying I had misled them. I need not tell you that I had not the least Concern in it. It was all cut and dry’d, and every Resolve fram’d at the Treasury ready for the House, before I arriv’d in England, or knew any thing of the Matter; so that if they had given me a Pension on that Account (as is said by some, I am told) it would have been very dishonest in me to accept of it.
I wish an Enquiry was made of the Dutch Parsons how they came by that Letter, which is undoubtedly a Forgery, as there was not only no such Facts, but there is no such Person as the Queen’s Chaplain.
I think there is no Doubt, but that tho’ the Stamp Act should be repeal’d some Mulct or Punishment will be inflicted on the Colonies, that have suffered the Houses of Officers, &c. to be pull’d down; especially if their respective Assemblies do not immediately make Reparation.
